Lundberg Stratton, J.,
concurring.
{¶ 52} Although I concur in the opinion of the majority, I write separately to acknowledge that Judge Davis has complied with the order of the court of appeals in that he has ordered a retrial of the issues before a visiting judge.
{¶ 53} However, that fact does not moot this case, as the underlying issue is whether a writ of procedendo was the appropriate legal vehicle by which to challenge the issue of requiring a retrial. Our opinion resolves that legal issue in affirming that a writ of procedendo was the appropriate remedy here. The remaining issues may now proceed to a retrial. Because the legal issue was not mooted by the judge’s compliance, I concur.
O’Donnell, J., concurs in the foregoing opinion.
Joseph T. Deters, Hamilton County Prosecuting Attorney, and Christian J. Schaefer and Colleen McCarren, Assistant Prosecuting Attorneys, for appellant Judge David P. Davis.
Roetzel & Andress, L.P.A., Ronald S. Kopp, and Stephen W. Funk, for appellants Medco Health Solutions, Inc. and affiliated companies, and Merck & Co., Inc.